DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. Applicant makes the following arguments: A) the prior art references do not teach or suggest the claimed limitation of “said interior chamber being isolated from said external zone…and from said exhaust chamber” and B) the prior art references do not teach or suggest the claimed limitation of an edge of an outer wall oriented toward and exposed to the internal volume. These arguments are not persuasive.
As to A), Applicant argues that Hörr teaches that chamber 41 and chamber 42 are in fluid communication. This characterization of the prior art appears to be correct. However, the claims do not require that the interior chamber is not in fluid communication with the exhaust chamber. The specification does not define the word “isolated” to mean not in fluid communication. The wall 31 of Hörr separates the two chambers, which Applicant appears to recognize, and this teaching is therefore considered to meet the claim limitation. While the specification, for example, states that the interior chamber is isolated from exhaust gases, water vapor, urea and other contaminants in the exhaust chamber by the inner wall (see ¶ 29), claim limitations are not imported from the specification. See MPEP 2111.01.
As to B), Fig. 1 of DeVouge shows the edge of an external wall oriented toward, and exposed to, the internal volume. Applicant’s reference to Fig. 4 to show that there 
The Double Patenting rejections are withdrawn in view of the timely filed Terminal Disclaimers.
Terminal Disclaimer
The terminal disclaimers filed on 6/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/250,352 and 16/250,419 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and DeVouge et al. (US 2017/0218831).

    PNG
    media_image1.png
    226
    378
    media_image1.png
    Greyscale
Regarding claims 1, 4, 6 and 10-13, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). The muffler further includes an inlet pipe and an outlet pipe in fluid communication with the inside of the muffler (¶ 12). Hörr teaches one embodiment of the muffler having tube extending from the inlet to the outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber and interior chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6). Hörr teaches the muffler is made from steel or stainless steel (¶ 47) and the parts are welded together (see, e.g., ¶ 93, 107) but does not expressly teach the steel is a diffusion surface alloyed sheet.
Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to entirely make the muffler of Hörr using a diffusion alloyed steel as suggested by Bullard in order to obtain excellent corrosion resistance for the steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Hörr in view of Bullard does not expressly teach that at least an edge of the steel sheet is protected from exposure to the external zone or the exhaust chamber. DeVouge teaches a muffler joint between the sheet metals for a muffler (see Figs. 1 and 


    PNG
    media_image2.png
    430
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    335
    490
    media_image3.png
    Greyscale





Regarding claim 2, Bullard teaches the core region substrate is positioned between the two surface layers of stainless steel (¶ 37).
Regarding claim 3, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layers (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claim 8, the stainless steel surface layers contain more chromium content than the steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior 
Regarding claim 9, sheet 12 or 14 can be considered to have an edge which is bent inwardly towards the corresponding interior chamber (see Fig. 1 of DeVouge). 
Regarding claim 14, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layer (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claim 16, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). The muffler further includes an inlet pipe and an outlet pipe in fluid communication with the inside of the muffler (¶ 12). Hörr teaches the muffler is made from steel or stainless steel (¶ 47) and the parts are welded together (see, e.g., ¶ 93, 107) but does not expressly teach the stainless steel is a diffusion surface alloyed sheet.
Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to entirely make the muffler of Hörr using a diffusion alloyed steel as suggested by Bullard in order to obtain excellent corrosion resistance for the steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Hörr in view of Bullard does not expressly teach that the edges of the metal sheets are protected from exposure to the external zone or the exhaust chamber. DeVouge teaches a muffler joint between the sheet metals for a muffler (see Figs. 1 and 4, ¶ 26). The method of joining seals the edge of one sheet 12 such that it is not exposed to either the external zone outside the muffler or the exhaust chamber of the tube (see Fig. 4). DeVouge further teaches that sheet 12 or 14 can be considered to have an edge which is bent inwardly towards the corresponding interior chamber (see Fig. 1 of DeVouge). Since the ridge 52 of the bend in the sheet is welded (¶ 32) and DeVouge does not expressly teach forming a weld line elsewhere, the edge of the sheet is considered to be exposed to the internal volume of the muffler but not the external zone or the exhaust chamber. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make metal sheet joints, as taught by DeVouge, in the muffler of Modified Hörr because the joint of DeVouge have better fits with smaller gaps and require less weld time and less weld filler material (¶ 7).
Regarding claim 17, the stainless steel surface layers contain more chromium content than the steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 18, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). The muffler further includes an inlet pipe and an outlet pipe in fluid 
Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to entirely make the muffler of Hörr using a diffusion alloyed steel as suggested by Bullard in order to obtain excellent corrosion resistance for the steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Hörr in view of Bullard does not expressly teach that the edges of the metal sheets are protected from exposure to the external zone or the exhaust chamber. DeVouge teaches a muffler joint between the sheet metals for a muffler (see Figs. 1 and 4, ¶ 26). The method of joining seals the edge of one sheet 12 such that it is not exposed to either the external zone outside the muffler or the exhaust chamber of the tube (see Fig. 4). DeVouge further teaches that sheet 12 or 14 can be considered to have an edge which is bent inwardly towards the corresponding interior chamber (see Fig. 1 of DeVouge). Since the ridge 52 of the bend in the sheet is welded (¶ 32) and DeVouge does not expressly teach forming a weld line elsewhere, the edge of the sheet is considered to be exposed to the internal volume of the muffler but not the external zone or the exhaust chamber. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make metal sheet joints, as 
Regarding claims 19-20, the stainless steel surface layers contain more chromium content than the steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and DeVouge et al. (US 2017/0218831), as applied to claim 1, further in view of Tauschek (US 2011/0272209).
Regarding claim 5, the limitations of claim 1 have been addressed above. Modified Hörr does not expressly teach that the tube between the inlet and outlet is received in an overlapping relationship. Tauschek teaches a muffler including a pipe which is received in an overlapping fashion by a mating cone for the outlet or inlet (see Figs. 2-8, ¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the muffler inlet and outlet conduits of Modified Hörr in accordance with the teachings of Tauschek because this arrangement gives better stability (¶ 7) and reduces relative movement between the pipe and the muffler (¶ 8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and DeVouge et al. (US 2017/0218831), as applied to claim 1, further in view of Bassani (US 6,889,499).
Regarding claim 7, the limitations of claim 1 have been addressed above. Modified Hörr does not expressly teach the claimed two inlet conduits, two outlet conduits and x-pipe. Bassani discloses an exhaust system muffler (col. 1, lines 13-15). The muffler includes a two inlets and two outlets in fluid communication with a gas chamber shaped like an x, with the gas chamber receiving pipes associated with the inlets and outlets in an overlapping manner (col. 6, lines 54-67, see Fig. 4). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the muffler of modified Hörr according to the teachings of Bassani because the muffler design of Bassani is able to achieve increased horsepower, fuel economy and reduces noise (col. 8, lines 24-42).

    PNG
    media_image4.png
    632
    544
    media_image4.png
    Greyscale

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and DeVouge et al. (US 2017/0218831), as applied to claim 1, further in view of Harris (US 5,403,557)
Regarding claims 14-15, the limitations of claim 1 have been addressed above. Modified Hörr does not expressly teach the claimed exhaust component having the claimed catalyst or diesel particulate filter within. Harris teaches an emission control apparatus (which may be called a muffler) for use with a diesel engine (col. 1, lines 7-20). The apparatus includes a particulate trap for removing particulates within the exhaust (col. 1, lines 64-68) which includes oxidizing carbon monoxide and unburned hydrocarbons to carbon dioxide and water (col. 4, lines 7-17). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include a diesel particulate filter and oxidation catalyst, as taught by Harris, in the exhaust component of Modified Hörr because the inclusion of such emissions reducing components contributes less to pollution and is generally required by state or federal laws (see col. 1, lines 26-33).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784